          Case 5:21-cv-00069-HE Document 17 Filed 04/01/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CURTIS AMASON,                              )
                                            )
                     Plaintiff,             )
vs.                                         )             NO. CIV-21-0069-HE
                                            )
RIVERSIDE TRANSPORATION,                    )
INC., ET AL.,                               )
                                            )
                     Defendants.            )

                                            ORDER

       Plaintiff’s unopposed motion to transfer case [Doc. #16] is GRANTED. The clerk

of court is directed to transfer this case to the United States District Court for the Northern

District of Oklahoma for further proceedings.

       IT IS SO ORDERED.

       Dated this 1st day of April, 2021.
